NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 7 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM J. PAATALO,                             No.    16-35818

                Plaintiff-Appellant,            D.C. No. 6:15-cv-01420-AA

 v.
                                                MEMORANDUM*
JPMORGAN CHASE BANK, N.A. and
WASHINGTON MUTUAL BANK, F.A.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                             Submitted June 5, 2018**
                                Portland, Oregon

Before: M. SMITH and MURGUIA, Circuit Judges, and HELLERSTEIN,***
District Judge.

      Plaintiff-Appellant William J. Paatalo appeals from the district court’s order



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Alvin K. Hellerstein, Senior United States District
Judge for the Southern District of New York, sitting by designation.
granting summary judgment to Defendants-Appellees JPMorgan Chase Bank, N.A.

(Chase), and Washington Mutual Bank, F.A. (WaMu). Because the district court

lacked subject matter jurisdiction over the action, we vacate the judgment below

and dismiss Paatalo’s action without prejudice. See Kelly v. Fleetwood Enters.,

Inc., 377 F.3d 1034, 1036 (9th Cir. 2004).

      Paatalo did not exhaust his claim for declaratory relief through the

administrative claims process under the Financial Institutions Reform, Recovery,

and Enforcement Act of 1989 (FIRREA). See 12 U.S.C. § 1821(d)(3)–(10).

Because “FIRREA strips courts of jurisdiction over claims that have not been

exhausted through this process,” Rundgren v. Wash. Mut. Bank, FA, 760 F.3d
1056, 1060 (9th Cir. 2014) (citing 12 U.S.C. § 1821(d)(13)(D)); see also Benson v.

JPMorgan Chase Bank, N.A., 673 F.3d 1207, 1209 (9th Cir. 2012) (“[A] claim

asserted against a purchasing bank based on the conduct of a failed bank must be

exhausted under FIRREA.”), the district court lacked subject matter jurisdiction

over Paatalo’s claim.

      VACATED and DISMISSED.




                                         2